Citation Nr: 1227494	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-36 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and his sister


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to November 1964.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied service connection for major depressive disorder.  The Veteran filed a notice of disagreement in October 2008.  In September 2009, the Veteran was issued a statement of the case, and he filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals).

As a preliminary matter, the Board notes that the Veteran initially filed a claim for service connection for a "psychiatric disorder" in July 2007.  In a January 2008 rating decision, the RO recharacterized the issue as service connection for schizophrenic reaction, simple type, based on the appearance of this diagnosis in the Veteran's service treatment records.  In a January 2008 rating decision, the RO denied this claim.  In April 2008, the Veteran submitted a letter asking for reconsideration of the decision regarding his psychiatric condition.  He noted that there was no evidence of schizophrenia on active duty and that, rather, he had experienced an onset of depression while in service.  The RO interpreted this statement as a new claim of service connection for major depressive disorder.  The Board observes, however, that the Veteran's major depressive disorder claim actually arose from the July 2007 claim of service connection for a "psychiatric disorder," not from the Veteran's April 2008 written statement, as was suggested by the RO in the September 2008 rating decision.  

In March 2012, the Veteran, his brother, and his sister testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

Following the hearing, the record was left open for 60 days to allow the Veteran to submit additional evidence in support of his claim.  The Veteran submitted a personal statement from his wife and additional VA medical records, accompanied by signed waivers of initial review of the evidence by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2011)

For the reasons expressed below, the matter on appeal-expanded, as reflected on the title page, to give the Veteran every consideration-is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran in this case seeks service connection for psychiatric disability-recently diagnosed as major depressive disorder-which he contends began during his military service and has persisted to the present day. 

The report of the Veteran's September 1962 service entrance examination notes that he was clinically normal psychiatrically upon entrance into service.  He then denied a history of, or current, depression or excessive worry, frequent or terrifying nightmares, or nervous trouble of any sort on his September 1962 entrance medical history report.  Service treatment records contain no mention of a possible psychiatric disorder until May 1964.  A May 1964 Psychiatric Evaluation Certificate from Eglin Hospital at the Air Force Base in Eglin, Florida, reflects that no psychiatric disease was found after observation.  It was recommended that administrative action be taken on the basis of misconduct, if indicated.  

Service treatment records also reflect that the Veteran had a psychiatric hospitalization at Eglin Hospital from early September 1964 through October 1964.  An October 1964 hospitalization summary notes that the Veteran reported that his problems began, or at least increased in severity, about six months before he was married.  It reflects that the Veteran got married two months prior to his hospitalization and his wife became pregnant during that time.  After being unable to obtain a pass to visit her, he went AWOL.  Upon his return to base, he was picked up and placed in confinement.  During confinement, he became depressed, felt unworthy and guilty, and wished he could commit suicide.  

The October 1964 hospitalization summary includes notation that that the Veteran had a difficult childhood.  The summary also includes notation that the Veteran's parents fought a lot, that his mother would pick on him, and that the Veteran was locked in a closet when he was young.  It was noted that the Veteran gave "a varied history of mild psychopathology with mild derealization, occasional déjà vu episodes, history of previous nighttime hallucinations and some recent memory defect."  He admitted to having some rushes of thoughts to his mind.  He showed obvious blocking, a blunting of affect, a very mild tangentiality and loosening of associations, low-normal intelligence, a lack of abstracting ability, and proper orientation to time, place, and person.

The reported diagnoses were "Schizophrenic reaction, simple type, chronic, moderate, manifested by inappropriate behavior, going AWOL, some autism, inability to remain in confinement with severe depression."  A predisposition of mild, chronic simple schizophrenia reaction compensated was noted.  The Veteran was noted to have minimal, routine military stress as well as stress arising from his recent marriage.  He was noted to have marked impairment for military service and moderate impairment for civilian life.  The Medical Board determined that this defect is presently disqualifying for full military duty and precludes useful assignment within the Air Force.  It found that this "defect did exist prior to any period of active military service and the defect has, through normal progression, reached a disqualifying degree during service."  It also found "[t]hat, according to accepted medical principles, the preexisting condition has not been aggravated beyond the normal progression by military service."  These findings were endorsed by an October 1964 Medical Board Report. 

The Veteran contends that he was misdiagnosed with schizophrenic reaction, simple type, during service.  Rather, he believes that his in-service psychiatric symptoms were manifestations of his current major depressive disorder.  He has submitted a VA medical record from his treating psychologist to support this hypothesis.  The April 2008 statement reflects that the psychiatrist reviewed the Veteran's service records but could find no evidence of schizophrenia.  He did, however, find that a diagnosis of major depressive disorder seemed more appropriate, based on the Veteran's history and the episodic nature of his affective problems.  The psychiatrist and the Veteran "[d]iscussed how onset/emergence of symptoms initially may very well have been at the time when he was in the airforce and experienced psychological problems, reportedly, for first time for which he was hospitalized."

The Veteran has submitted numerous statements written by him, his siblings, and his childhood best friend, all of which attest to the Veteran's  normal childhood (free of the abuse that is described in the October 1964 record) and generally describing the Veteran as level-headed, soft-spoken, and respectful before his entrance into service.  These letters also indicate that the Veteran changed following his entrance into service, describing the Veteran as having become moody, withdrawn from people, quiet, and depressed.  The Veteran and two of his siblings provided similar testimony during the March 2012 Board hearing.  

Pertinent to the matter on appeal, the Board points out that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board finds that the current record reflects in-service psychiatric symptomatology, of current treatment for major depressive disorder, and of a possible nexus between the in-service symptomatology and the current major depressive disorder.  In light of the above, as well as the absence of a clear and express medical opinion on the question of nexus, the Board finds that an examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon, 20 Vet. App. at 81. 

Specifically, a medical opinion is needed to address whether any psychiatric disability(ies) clearly and unmistakably existed prior to service entrance, and, if so, whether any such pre-existing disability was not clearly and unmistakably aggravated by service.  

For any disability that is found not to have clearly and unmistakably existed prior to service, the examiner should opine as to whether it is at least as likely as not that any such disability had its onset in or is otherwise medically-related to service.

In rendering the requested opinion, the examiner should comment on the accuracy of the in-service diagnosis of schizophrenic reaction, simple type, and on the current diagnosis of major depressive disorder.  Full consideration should be given to the Veteran's documented medical history and the lay assertions of the Veteran, his family, and his friend.

Hence, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, the RO should undertake appropriate action to obtain and associate with the claims file all pertinent, outstanding records. 

Attempts should be made to obtain the claimant's service hospitalization records.  See 38 C.F.R. § 3.159(c)(3) (2011).  Here, the Veteran's service treatment records appear to be complete.  However, the record does not contain clinical inpatient records pertaining to the Veteran's in-service hospitalization at Eglin Hospital at the Air Force Base in Eglin, Florida.  Service treatment records reflect that the Veteran was under psychiatric observation at Eglin Hospital in May 1964 and was hospitalized for psychiatric treatment from September 1964 to October 1964.  The Veteran has estimated that he may have been hospitalized for three to six months.  Other than the October 1964 narrative summary, the record does not contain any actual hospitalization reports.
 
The Board notes that clinical inpatient records are sometimes filed separately from a veteran's service treatment records and may instead be filed under the name of the facility- the Eglin Hospital at the Air Force Base in Eglin, Florida, in this case.  This evidence includes records from May, September, and October 1964, but may encompass the Veteran's entire period of active duty service (from September 1962 to November 1964).  In light of the above, the Board finds that the RO should obtain and associate with the claims file all such clinical records pertaining to the Veteran's hospitalization at Eglin Hospital, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

The RO should also obtain and associate with the claims file all outstanding, pertinent VA medical records.  The claims file currently includes treatment records from the VA Medical Center (VAMC) in Tuskegee, Alabama, dated through May 2008; however, more recent records from this facility may exist.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Tuskegee VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since May 2008, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

Further, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the appropriate source(s) any outstanding clinical records pertaining to the Veteran's treatment at Eglin Hospital at the Air Force Base in Eglin, Florida.  This request should include records from May, September, and October 1964, but should encompass the Veteran's entire period of active duty service (from September 1962 to November 1964).  The RO should request that a search be conducted under the name of the facility as well as the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the Tuskegee VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since May 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection, that is not currently of record.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current acquired psychiatric disability(ies), to include any schizophrenic reaction or major depressive disorder.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to (a) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.  

For each acquired psychiatric disability that is found not to have clearly and unmistakably existed prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability had its onset in, or is otherwise medically-related to, the Veteran's military service.  

In rendering the requested opinions, the examiner should comment on the accuracy of the in-service diagnosis of schizophrenic reaction, simple type, and on the current diagnosis of major depressive disorder.  Full consideration should be given to the Veteran's documented medical history and the lay assertions from the Veteran, his family, and his friend.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that has been added to the record since the RO's last adjudication of the claim), and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


